         Case 3:20-cv-00697-JR           Document 37   Filed 01/04/21   Page 1 of 4




 LawHQ, LLC
 Michael Zhang (Oregon Bar #185180)
 Rebecca Evans (PHV Utah Bar #16846)
 299 S. Main St. #1300
 Salt Lake City, UT 84111
 Phone: (385) 285-1090 ext. 30007
 michaelzhang@lawhq.com
 rebecca@lawhq.com

 Attorneys for Plaintiffs listed below

 KEVIN H. KONO, OSB #023528
 ASHLEE AGUIAR, OSB #171940
 DAVIS WRIGHT TREMAINE LLP
 1300 S.W. Fifth Avenue, Suite 2400
 Portland, Oregon 97201-5610
 Telephone: (503) 241-2300
 Facsimile: (503) 778-5299
 kevinkono@dwt.com
 ashleeaguiar@dwt.com

 Kristin E. Haule (pro hac vice)
 MANATT, PHELPS & PHILLIPS, LLP
 2049 Century Park East, Suite 1700
 Los Angeles, California 90067
 Telephone: (310) 312-4000
 Facsimile: (310) 312-4224
 KHaule@manatt.com

 Attorneys for Defendants


                            UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF OREGON - PORTLAND DIVISION


 ADAM PEARSON, et al,                            Civil Case No.: 3:20-cv-00697-JR

       Plaintiffs,
                                                 STIPULATED JUDGMENT OF
 v.                                              DISMISSAL

 PORCH.COM INC., a Delaware
 corporation; GOSMITH INC. a Delaware            Judge Jolie A. Russo
 corporation; MATTHEW

-1-
Stipulated Judgment of Dismissal
          Case 3:20-cv-00697-JR         Document 37       Filed 01/04/21    Page 2 of 4




  EHRLICHMAN, CEO and co-founder of
  Porch.com Inc. and CEO of GoSmith, Inc.,
  in his individual capacity; BRENTON
  MARRELLI, CEO and co-founder of
  GoSmith Inc., in his individual capacity;
  and DARWIN WIDJAJA, CTO and co-
  founder of GoSmith Inc. and VP of
  Porch.com Inc., in his individual capacity,

        Defendants.



       The Parties have stipulated and agreed to consolidate this and other related matters by

amending the complaint in Dawson et al v. Porch.com Inc. et al., Case No. 2:20-cv-00604 (W.D.

Wash.), to include the Plaintiffs and their claims against the Defendants in this matter. Pursuant

to the Order granting the parties’ stipulated motion to amend the complaint in Dawson (see ECF

35 (Nov. 24, 2020)), and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs

voluntarily agree to dismiss all claims filed in this matter against Defendants Porch.com Inc.,

GoSmith Inc., Matthew Ehrlichman, Brenton Marrelli, and Darwin Widjaja without prejudice.

       Based on the stipulation of the Parties, it is hereby

       ORDERED AND ADJUDGED that this case is dismissed without prejudice and without

fees or costs to any party.


                     4th
       DATED this _________ day of January, 2021.




                                               /s/ Jolie A. Russo
                                              Hon. Jolie A. Russo
                                              U.S. Magistrate Judge




-2-
Stipulated Judgment of Dismissal
         Case 3:20-cv-00697-JR      Document 37   Filed 01/04/21    Page 3 of 4




IT IS SO STIPULATED:


For Plaintiffs: November 30, 2020       /s/ Rebecca Evans            .
                                        Rebecca Evans (PHV, UT #16846)
                                        /s/ Michael Zhang              .
                                        Michael Zhang (Oregon Bar #185180)

                                        LawHQ, LLC
                                        299 S. Main St. #1300
                                        Salt Lake City, UT 84111
                                        Phone: (385) 233-6612 ext. 3152
                                        Email: rebecca@lawhq.com
                                        Email: michael.zhang@lawhq.com
                                        Attorneys for Plaintiffs


For Defendants: December 30, 2020
                                        /s/ Ashlee Aguiar                  .
                                        Kevin H. Kono, OSB #023528
                                        Ashlee Aguiar, OSB # 171940
                                        DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue, Suite 2400
                                        Portland, Oregon 97201-5610
                                        Telephone: (503) 241-2300
                                        Facsimile: (503) 778-5299
                                        kevinkono@dwt.com


                                        /s/ Kristin E. Haule               .
                                        Kristin E. Haule (pro hac vice)
                                        MANATT, PHELPS & PHILLIPS, LLP
                                        2049 Century Park East, Suite 1700
                                        Los Angeles, California 90067
                                        Telephone: (310) 312-4000
                                        Facsimile: (310) 312-4224
                                        KHaule@manatt.com

                                        Attorneys for Defendants Porch.com Inc., GoSmith
                                        Inc., Matthew Ehrlichman, Brenton Marrelli, and
                                        Darwin Widjaja




-3-
Stipulated Judgment of Dismissal
         Case 3:20-cv-00697-JR     Document 37    Filed 01/04/21   Page 4 of 4




                                  List of Plaintiffs:

David Abel            Robert Fischer          Jodie Ioman           Stephen Richardson
Haytham Abukhalil     Jeremy Foster           Richard Lowes         Chrystal Richie
Oscar Alfaro          Vaughn Foulger          Nichole Lynott        Shawn Robbins
Cyril Allen           Salvador Franco         Eddie Maciel          Tyler Roth
Mark Anderson         Michael Fulmer          Nathan Marchese       Scott Rue
Tommy Anderson        Tyler FuQua             Michael Marton        Michael Ryan
Ed Andrilenas         Chris Gabin             Robert Mathewson      Edward Salan
Samuel Antonovich     Holly Garner            Lillian McDonald      Jeffrey Schich
Mike Bahr             Cody Garrett            Kenneth McPherson     Cody Schneider
John Ballard          Matt Gibbons            Wess Meader           John Sciarra
Mary Barker           William Gooch           Justin Meier          David Servatius
Jim Bartlett          Matt Goodenough         Liz Meraz             Stephen Shadwick
Christopher Bass      Morgan Griffin          Brian Mersereau       Scot Shaw
Matthew Beckman       Jody Gutierrez          Chris Michael         Chris Sheehan
Paul Bennett          Brian Hammers           Jay Miller            Svetlana Shewaye
Rick Bigham           J. Andy Hardwick        Ryan Milly            Shawn Shore
Heather Boyd          Danny Hart              Michael Moon          Joshua Simonson
Michael Campbell      Sherene Hazah           Kellen Moore          Shane Skyler
Amiee Cannon          Matthew Henry           Todd Morgan           Claude Slate
Saul Carrasco         Travis Hill             David Morse           Allen Soule
Nikki Chartier        LeRoy Hippe             Daniel Neaga          Edward Spielgelberg
Jay Cram              Randy Howard            Rodney Ohlinger       Nick Squires
Mike Darling          Cory Huntsman           Darren Orange         LaShanette Starks
Jesse Debartolo       Brendan Hutchins        Shane Ormsbee         Dan Stephenson
Frank Deese           Mark Jacobs             Evan Ortiz            Chris Sutton
Nicholas DiGiuseppe   Ray Johnisee            Phillips Owens        Brandon Thompson
Gregory Douglas       Keith Johnson           Erik Paavola          Oron Tipton
Michael Doyle         Joshua Johnson          Adam Pearson          Ryan Tweed
Russell Dregne        DeWayne Kelly           David Perez           Terrie Vaden
Rachel Dunn           Julia Kharitonenko      Shane Petersen        Robert VanderKloot
Kelly Dunnagan        Vivian Knezevich        Nathan Pool           Sheldon Virgin
Jamus Duran           Jason Kotar             Jack Rabin            Nicole Wade
Matt Enos             Irma Lainez             Nancy Ramirez         Brandon Weichers
Jim Evangelista       Lance Lane              Gary Ray              Justin Wilks
William Fargo         Christopher Lang        Emily Refi            Nathan Wismer
Eddy Farris           Carlos Ledesma          Tim Reid              Pavel Yashin
Billy Ferguson        Max Lewis               Keith Reynolds        Amy Yates
Kaileb Finley         Steve Locke             TJ Rhodes             Eliashib Zwonitzer
James Finnell         Peter Loda              Aaron Ribble
